                Case 20-10910-CSS             Doc 339       Filed 06/26/20        Page 1 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

TZEW HOLDCO LLC, et al., 1                                   Case No. 20-10910 (CSS)

                          Debtors.                           (Jointly Administered)


                                     CERTIFICATE OF SERVICE

       I, Carrie Hernandez, depose and say that I am employed by Kurtzman Carson
Consultants LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned
case.

       On June 19, 2020, at my direction and under my supervision, employees of KCC caused
to be served the following document via Electronic Mail upon the service list attached hereto
as Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

    •    Monthly Staffing Report by Paladin Management Group, LLC and Scott Avila as
         Chief Restructuring Officer to the Debtors for Compensation Earned and Expenses
         Incurred for the Period of May 1, 2020 Through May 31, 2020 [Docket No. 329]

Dated: June 26, 2020
                                                             /s/ Carrie Hernandez
                                                             Carrie Hernandez
                                                             KCC
                                                             222 N Pacific Coast Highway, 3rd Floor
                                                             El Segundo, CA 90245
                                                             Tel 310.823.9000




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Apex Parks Group, LLC (5579); Apex Real Property Holdings, LLC (1013); Speedzone
Beverage Company, LLC (2339); Speedzone Holdings, LLC (7913); Speedzone Management, LLC (2937); TZEW
Holdco LLC (0252); TZEW Intermediate Corp. (1058); and Apex Beverage and Concessions, LLC (5207). The
location of the Debtors’ service address in these chapter 11 cases is: 18575 Jamboree Road, Suite 600, Irvine, CA
92612.
Case 20-10910-CSS   Doc 339   Filed 06/26/20   Page 2 of 8




                    Exhibit A
                                  Case 20-10910-CSS                       Doc 339           Filed 06/26/20              Page 3 of 8
                                                                                 Exhibit A
                                                                           Core/2002 Service List
                                                                          Served via Electronic Mail

              Description                               CreditorName                            CreditorNoticeName                                 Email
Top 30                                    18691 Jamboree Road Tenant LLC                                                        help@wework.com
Top 30                                    Accordion Partners LLC                        Herb Cohen, CEO                         billings@accordion.com
Top 30                                    Adaptive Insights, Inc.                       Jennie Wilstead Fay                     jwilstead@adaptiveinsights.com
                                                                                        Rolin Salinas, Bob Pinkerton
Top 30                                    AFCO Insurance Premium Financing              President - CEO                         promptservice@afco.com
Counsel to Alfred J. Johnson              Alfred J. Johnson                             Vivian A Houghton                       bankruptcy@vivianhoughton.com
Top 30                                    Amuse LLC                                     Attn Brandon Paul                       brandon@amuserides.com
Counsel to The Texas Comptroller of       Attorney General's Office, Bankruptcy &       E Stuart Phillips, Assistant Attorney
Public Accounts                           Collections Division                          General                                 bk-sphillips@oag.texas.gov
Counsel to California Physicians’
Service dba Blue Shield of California     Austria Legal, LLC                            Matthew P Austria                       maustria@austriallc.com
                                          Baker, Donelson, Bearman, Caldwell &
Counel to Broadspire Services, Inc.       Berkowitz, PC                                 Kevin A Stine                      kstine@bakerdonelson.com
Counsel to STORE Master Funding VII,                                                    Craig S Ganz, Katherine E Anderson ganzc@ballardspahr.com;
LLC                                  Ballard Spahr LLP                                  Sanchez                            andersonsanchezk@ballardspahr.com
                                                                                                                           branchd@ballardspahr.com;
                                                                                        Dustin P Branch, Jessica M Simon, simonjm@ballardspahr.com;
Counsel to The Krausz Companies, Inc. Ballard Spahr LLP                                 Nahal Zarnighian                   zarnighiann@ballardspahr.com

Counsel to STORE Master Funding VII,                                                                                            heilmanl@ballardspahr.com;
LLC and The Krausz Companies, Inc.   Ballard Spahr LLP                                  Leslie C Heilman, Laurel D Roglen       roglenl@ballardspahr.com
Counsel to Comcast Cable                                                                Matthew G Summers, Chantelle D          summersm@ballardspahr.com;
Communications Management, LLC       Ballard Spahr LLP                                  McClamb                                 mcclambc@ballardspahr.com
Counsel to Carolyn B. Huish Properties,
a California limited partnership; John M.
Huish, as Trustee of the Huish Land
Trust (dated May 24, 1984), and
Katherine Jo Huish                        Best Best & Krieger LLP                       Caroline Djang                          caroline.djang@bbklaw.com

Top 30                                    BK of Destin Inc                              George Brown                            wingshooter@cox.net
                                                                                        Rachel Craver, Mike O’Neill -
Top 30                                    BMI - Broadcast Music Inc.                    President                               rcraver@bmi.com
                                                                                                                                ariadna@bocaairport.com;
Top 30 / Committee Member                 Boca Raton Airport Authority                  Ariadna Camilo, Clara Bennett           clara@bocaairport.com

Top 30                                    Broadspire Services, Inc.                     Jason Hernesman                         Jason_Hernesman@choosebroadspire.com
Counsel to Oracle America, Inc.           Buchalter, PC                                 Shawn M Christianson                    schristianson@buchalter.com
Top 30                                    Carolyn B. Huish Properties                   Dyke Huish                              huishlaw@mac.com
Top 30                                    Carothers DiSante & Freudenberger LLP         Brian E Cole II                         twulffson@cdflaborlaw.com
                                          Comcast Cable Communications
Top 30                                    Management dba Effectv                        Alicia Kristy                           kristyalicia@trustaltus.com
                                                                                        James McHugh, CEO, Constellation;
Top 30                                    Constellation New Energy, Inc                 Executive Vice President, Exelon  CustomerCare@constellation.com

DE AG Office                              Delaware Attorney General                     Matthew Denn                            attorney.general@state.de.us
DE DOJ                                    Delaware Dept of Justice                      Attn Bankruptcy Dept                    attorney.general@state.de.us
DE Secretary of State                     Delaware Secretary of State                   Franchise Tax                           dosdoc_bankruptcy@state.de.us
DE State Treasury                         Delaware State Treasury                                                               statetreasurer@state.de.us
                                          Dennis Foland Inc dba Sureshot
Top 30                                    Redemption Charm Co                                                                   ar@folandgroup.com

IRS                                       Internal Revenue Service                      Attn Susanne Larson                     SBSE.Insolvency.Balt@irs.gov
Top 30                                    J-Mar Sisk Road Property, LP                  Zach DeGough                            zach.degough@berberianco.com
Top 30                                    John M. Huish Properties                      Dyke Huish                              huishlaw@mac.com

Top 30                                    Johnson Law Group                             Jeffrey W Johnson                       jwj@j2law.com

Counsel to Boca Raton Airport Authority Kaplan Kirsch Rockwell                          Eric T Smith                            esmith@kaplankirsch.com
                                                                                                                                ewilson@kelleydrye.com;
                                                                                                                                jadams@kelleydrye.com;
                                                                                                                                lschlussel@kelleydrye.com;
Counsel to the Official Committee of                                                    Eric R Wilson, Jason R Adams,           khines@kelleydrye.com;
Unsecured Creditors                       Kelley Drye & Warren LLP                      Lauren S Schlussel, Kayci G Hines       KDWBankruptcyDepartment@kelleydrye.com
                                                                                        Ashley Sokol, Krausz Puente, Sarah
Top 30                                    KFL Development, LLC                          Vaughn                             sarah@krauszco.com
                                                                                                                           mtuchin@ktbslaw.com;
Counsel to the DIP Agent and                                                                                               dfidler@ktbslaw.com;
Prepetition Agent and Stalking Horse                                                    Michael L Tuchin, David A Fidler,  jweiss@ktbslaw.com;
Bidder                                    Klee, Tuchin, Bogdanoff & Stern LLP           Jonathan M Weiss                   sgurvitz@ktbslaw.com



         In re: TZEW HoldCo LLC, et al.
         Case No. 20-10910                                                       Page 1 of 2
                                      Case 20-10910-CSS                   Doc 339          Filed 06/26/20             Page 4 of 8
                                                                                 Exhibit A
                                                                           Core/2002 Service List
                                                                          Served via Electronic Mail

             Description                                CreditorName                          CreditorNoticeName                                Email
Counsel to BK of Destin, Inc.             Klehr Harrison Harvey Branzburg LLP           Raymond H Lemisch                     rlemisch@klehr.com

Top 30                                    Krausz Puente, LLC                            Attn Krausz Puente                    sarah@krauszco.com
                                          Law Offices of Dwayne S Beck and
Apex's California General Liability       Associates                                    Dwayne S Beck                         dbeck@dbecklaw.com

Counsel to Alfred J. Johnson              Law Offices of Julie C Lim                    Julie C Lim                           julie@limlawfirm.com

Counsel to Dallas County                  Linebarger Goggan Blair & Sampson, LLP        Elizabeth Weller                      dallas.bankruptcy@publicans.com

Top 30                                    Livermore Airway Business Park                                                      tsiewert@tjrinc.com
Counel to Broadspire Services, Inc.       McCarter & English, LLP                       Kate Roggio Buck                      kbuck@mccarter.com
Top 30                                    McKool Smith, PC                              Jamie Huffman                         jhuffman@McKoolSmith.com
Counsel to McKool Smith, PC               McKool Smith, PC                              Michael P Fritz                       mfritz@mckoolsmith.com
                                          Monzack Mersky McLaughlin and Browder,        Brian J McLaughlin and Rachel B       bmclaughlin@monlaw.com;
Counsel to Waste Management               P.A.                                          Mersky                                rmersky@monlaw.com
                                                                                                                              cmiller@mnat.com;
Counsel to the Official Committee of                                                    Curtis Miller, Joseph C Barsalona II, jbarsalona@mnat.com;
Unsecured Creditors                       Morris, Nichols, Arsht & Tunnell LLP          Taylor Haga                           thaga@mnat.com
                                          Office of the United States Trustee
US Trustee for District of DE             Delaware                                      Linda Richenderfer                    Linda.Richenderfer@usdoj.gov

Top 30                                    RB U Ren Equipment                            Dana Hartman, Office Manager          dana@rburen.com
                                                                                                                              rbarkasy@schnader.com;
Counsel to Boca Raton Airport Authority Schnader Harrison Segal & Lewis LLP             Richard A Barkasy, Kristi J Doughty   kdoughty@schnader.com
                                                                                        G Jeffrey Boujoukos Regional
SEC Regional Office                       Securities & Exchange Commission              Director                              philadelphia@sec.gov

SEC Headquarters                          Securities & Exchange Commission              Secretary of the Treasury             SECBankruptcy-OGC-ADO@SEC.GOV
                                          Securities & Exchange Commission NY
SEC Regional Office                       Office                                        Andrew Calamari Regional Director   bankruptcynoticeschr@sec.gov
Counsel to California Physicians’                                                                                           mreynolds@swlaw.com;
Service dba Blue Shield of California     Snell & Wilmer L.L.P.                         Michael B Reynolds and Andrew Still astill@swlaw.com
Top 30 / Committee Member                 Stemmons Park Ltd                             Attn Richard C Dentt                glenda@pacrealty.com
Top 30                                    Store Master Funding VII, LLC                 Christopher H Volk                  cvolk@storecapital.com
                                                                                                                              ronit_dery@ultimatesoftware.com;
                                                                                                                              michael_ingram@ultimatesoftware.com;
                                                                                                                              maria_tran@ultimatesoftware.com;
Top 30                                    The Ultimate Software Group, Inc              Arlene Rodriguez                      dan_devine@ultimatesoftware.com
                                                                                                                              water@grand-island.ny.us;
Top 30                                    Town of Grand Island- Water                   Peter Godfrey, Atty                   eoneill@grand-island.ny.us

Top 30                                    Turnstile, Inc.                               John Seeker                           jseeker@turnstileinc.com
US Attorneys Office for DE                US Attorney for Delaware                      David C Weiss c/o Ellen Slights       usade.ecfbankruptcy@usdoj.gov

Counsel to Cerberus Business Finance,                                                                                         bankfilings@ycst.com;
LLC, the DIP Agent, and Prepetition                                                                                           mnestor@ycst.com;
Agent and to the Stalking Horse Bidder Young Conaway Stargatt & Taylor, LLP             Michael R Nestor, Robert F Poppiti Jr rpoppiti@ycst.com




         In re: TZEW HoldCo LLC, et al.
         Case No. 20-10910                                                       Page 2 of 2
Case 20-10910-CSS   Doc 339   Filed 06/26/20   Page 5 of 8




                    Exhibit B
                                                                    Case 20-10910-CSS                Doc 339           Filed 06/26/20                 Page 6 of 8
                                                                                                             Exhibit B
                                                                                                      Core/2002 Service List
                                                                                                     Served via First Class Mail

              Description                                  CreditorName                      CreditorNoticeName                      Address1                     Address2        Address3          City     State     Zip
Top 30                                      18691 Jamboree Road Tenant LLC                                                 18575 Jamboree Road                                               Irvine          CA    92612
Top 30                                      Accordion Partners LLC                  Herb Cohen, CEO                        31 West 52nd Street 16 Floor                                      New York        NY    10019
Top 30                                      Adaptive Insights, Inc.                 Jennie Wilstead Fay                    2400 Geng Rd Ste 200                                              Palo Alto       CA    94303
                                                                                    Rolin Salinas, Bob Pinkerton
Top 30                                      AFCO Insurance Premium Financing        President - CEO                    PO Box 4795                                                           Carol Stream    IL   60197-4795
Top 30                                      Amuse LLC                               Attn Brandon Paul                  7083 W. Mahogany Road                                                 Coeur dAlene    ID   83814
Counsel to STORE Master Funding VII,                                                Craig S Ganz, Katherine E Anderson
LLC                                         Ballard Spahr LLP                       Sanchez                            1 E. Washington St., Suite 2300                                       Phoenix         AZ   85004
Counsel to American Express Travel
Related Services Co, Inc                    Becket & Lee LLP                        Shraddha Bharatia                      PO Box 3001                                                       Malvern         PA   19355-0701
Counsel to Carolyn B. Huish Properties,
a California limited partnership; John M.                                                                                  18101 Von Karman Avenue, Suite
Huish, as Trustee of the Huish Land         Best Best & Krieger LLP                 Caroline Djang                         1000                                                              Irvine          CA   92612
                                                                                                                                                                                             Santa Fe
Top 30                                      Betson Imperial Parts & Svc                                                    12981 Florence Ave                                                Springs         CA   90670

Top 30                                      BK of Destin Inc                        George Brown                           381 West Miracle Strip Pkwy                                       MARY ESTHER FL       32569

Top 30                                      Blue Shield Of California               Seth Jacobs Esq                        PO Box 749415                                                     Los Angeles     CA   90074-9415
                                                                                    Rachel Craver, Mike O’Neill -
Top 30                                      BMI - Broadcast Music Inc.              President                              PO Box 630893                                                     Cincinnati      OH   45263-0893

Top 30 / Committee Member                   Boca Raton Airport Authority            Ariadna Camilo, Clara Bennett          903 NW 35th Street                                                Boca Raton      FL   33431
Top 30                                      Broadsky Partners LLC                   John P Overbay                         1230 Ave of the Americas         321081669                        New York        NY   10020
                                                                                                                                                                                             Peachtree
Top 30                                      Broadspire Services, Inc.               Jason Hernesman                        5335 Triangle Parkway NW                                          Corners         GA   30092
Counsel to Oracle America, Inc.             Buchalter, PC                           Shawn M Christianson                   55 Second Street                 17th Floor                       San Francisco   CA   94105-3493
State Attorney General                      California Attorney General             Attn Bankruptcy Department             1300 I St., Ste. 1740                                             Sacramento      CA   95814-2919
Top 30                                      Carolyn B. Huish Properties             Dyke Huish                             33361 Marina Vista                                                Dana Point      CA   92629
Top 30                                      Carothers DiSante & Freudenberger LLP   Brian E Cole II                        18300 Von Karman Ave             Suite 800                        Irvine          CA   92612
Prepetition Agent                           Cerberus Capital Management, LP         Attn Joseph Naccarato                  875 Third Avenue                                                  New York        NY   10022
                                            Comcast Cable Communications
Top 30                                      Management dba Effectv                  Alicia Kristy                          1701 JFK Boulevard                                                Philadelphia    PA   19103

                                                                                    James McHugh, CEO, Constellation;
Top 30                                      Constellation New Energy, Inc           Executive Vice President, Exelon  PO Box 4640                                                            Carol Stream    IL   60197
                                                                                                                                                            Carvel State Office
DE AG Office                                Delaware Attorney General               Matthew Denn                           820 N French St                  Building                         Wilmington      DE   19801
DE DOJ                                      Delaware Dept of Justice                Attn Bankruptcy Dept                   820 N French St 6th Fl                                            Wilmington      DE   19801
DE Secretary of State                       Delaware Secretary of State             Franchise Tax                          401 Federal Street               PO Box 898                       Dover           DE   19903
DE State Treasury                           Delaware State Treasury                                                        820 Silver Lake Blvd Suite 100                                    Dover           DE   19904
                                            Dennis Foland Inc dba Sureshot
Top 30                                      Redemption Charm Co                                                            PO Box 5935 Drawer 2426                                           Troy            MI   48007-5935
                                                                                                                                                            US EPA William
                                                                                                                                                            Jefferson Clinton
                                                                                                                           1200 Pennsylvania Avenue NW      Bldg South -WJC
EPA Headquarters                            Environmental Protection Agency         Office of General Counsel              2310A                            South                            Washington      DC   20004
State Attorney General                      Florida Attorney General                Attn Bankruptcy Department             The Capitol PL-01                                                 Tallahassee     FL   32399-1050

Counsel to Sandy Espinoza                   Greenberg & Walden, LLC                 Attn Marvin R Walden                   425 59th Street                                                   West New York NJ     07093
                                                                                                                                                            302 West Washington
State Attorney General                      Indiana Attorney General                Attn Bankruptcy Department             Indiana Govt Center South        St 5th Fl                        Indianapolis    IN   46204
IRS                                         Internal Revenue Service                Centralized Insolvency Operation       PO Box 7346                                                       Philadelphia    PA   19101-7346



          In re: TZEW HoldCo LLC, et al.
          Case No. 20-10910                                                                                  Page 1 of 3
                                                                  Case 20-10910-CSS                   Doc 339              Filed 06/26/20                Page 7 of 8
                                                                                                              Exhibit B
                                                                                                       Core/2002 Service List
                                                                                                      Served via First Class Mail

              Description                               CreditorName                      CreditorNoticeName                            Address1                    Address2            Address3        City       State     Zip
Top 30                                    J-Mar Sisk Road Property, LP             Zach DeGough                             515 Lyell Drive, Suite 101                                             Modesto         CA    95356
Top 30                                    John M. Huish Properties                 Dyke Huish                               33361 Marina Vista                                                     Dana Point      CA    92629

Top 30                                    Johnson Law Group                        Jeffrey W Johnson                        370 West Camino Gardens Blvd      Suite 402                            Boca Raton      FL   33432

Counsel to Boca Raton Airport Authority Kaplan Kirsch Rockwell                     Eric T Smith                             1634 I (Eye) Street, NW           Suite 300                            Washington      DC   20006

Counsel to the Official Committee of                                               Eric R Wilson, Jason R Adams,
Unsecured Creditors                       Kelley Drye & Warren LLP                 Lauren S Schlussel, Kayci G Hines        101 Park Avenue                                                        New York        NY   10178
                                                                                                                                                                                                   West Palm
Counsel to Ranpu Chen                     Kelley Fulton & Kaplan, PL               Craig I. Kelley                          1665 Palm Beach Lakes Blvd        The Forum - Suite 1000               Beach           FL   33401
                                                                                   Ashley Sokol, Krausz Puente, Sarah
Top 30                                    KFL Development, LLC                     Vaughn                                   44 Montgomery Street              Suite 2388                           San Francisco   CA   94104
Counsel to the DIP Agent and
Prepetition Agent and Stalking Horse                                               Michael L Tuchin, David A Fidler,
Bidder                                    Klee, Tuchin, Bogdanoff & Stern LLP      Jonathan M Weiss                         1999 Avenue of the Stars          39th Floor                           Los Angeles     CA   90067

Top 30                                    Krausz Puente, LLC                       Attn Krausz Puente                       44 Montgomery Street Suite 2388                                        San Francisco   CA   94104

Counsel to Alfred J. Johnson              Law Offices of Julie C Lim               Julie C Lim                              714 W. Olympic Blvd               Suite 900                            Los Angeles     CA   90015

Counsel to Dallas County                  Linebarger Goggan Blair & Sampson, LLP   Elizabeth Weller                         2777 N. Stemmons Freeway          Suite 1000                           Dallas          TX   75207

Top 30                                    Livermore Airway Business Park                                                    3375 Scott Blvd                   Suite 308                            Santa Clara     CA   95054
Top 30                                    McKool Smith, PC                         Jamie Huffman                            300 Crescent Court                Suite 1500                           Dallas          TX   75201
Counsel to McKool Smith, PC               McKool Smith, PC                         Michael P Fritz                          300 Crescent Court, Suite 1500                                         Dallas          TX   75201
Counsel to the Official Committee of                                               Curtis Miller, Joseph C Barsalona II,
Unsecured Creditors                       Morris, Nichols, Arsht & Tunnell LLP     Taylor Haga                              1201 N. Market St., 16th Floor                                         Wilmington      DE   19899-1347
                                                                                                                            Richard J. Hughes Justice
State Attorney General                    New Jersey Attorney General              Attn Bankruptcy Department               Complex                           25 Market St             PO Box 080 Trenton          NJ   08625-0080
State Attorney General                    New York Attorney General                Attn Bankruptcy Department               Office of the Attorney General    The Capitol, 2nd Fl.                Albany           NY   12224-0341
                                          Office of the United States Trustee
US Trustee for District of DE             Delaware                                 Linda Richenderfer                       844 King St Ste 2207              Lockbox 35                           Wilmington      DE   19801

Top 30                                    RB U Ren Equipment                       Dana Hartman, Office Manager             1120 Connecting Road                                                   Niagara Falls   NY   14304
                                                                                   G Jeffrey Boujoukos Regional
SEC Regional Office                       Securities & Exchange Commission         Director                                 1617 JFK Boulevard Ste 520                                             Philadelphia    PA   19103

SEC Headquarters                          Securities & Exchange Commission         Secretary of the Treasury                100 F St NE                                                            Washington      DC   20549
Counsel to California Physicians’
Service dba Blue Shield of California     Snell & Wilmer L.L.P.                    Michael B Reynolds and Andrew Still 600 Anton Boulevard, Suite 1400                                             Costa Mesa      CA   92626-7689
Top 30 / Committee Member                 Stemmons Park Ltd                        Attn Richard C Dentt                3838 Camino Del Rio No 300N                                                 San Diego       CA   92108

Committee Member                          Store Master Funding VII, LLC            Attn Lyena Hale                          8377 E. Hartford Drive, Suite 100                                      Scottsdale      AZ   85255
Top 30                                    Store Master Funding VII, LLC            Christopher H Volk                       8501 E. Princess Drive            Suite 190                            Scottsdale      AZ   85255
State Attorney General                    Texas Attorney General                   Attn Bankruptcy Department               300 W. 15th St                                                         Austin          TX   78701


Top 30                                    The Ultimate Software Group, Inc         Arlene Rodriguez                         2000 Ultimate Way                                                      Weston          FL   33326

Top 30                                    Town of Grand Island- Water              Peter Godfrey, Atty                      2255 Baseline Rd.                                                      Grand Island    NY   14072

Top 30                                    Turnstile, Inc.                          John Seeker                              2002 Academy Lane, Suite 100                                           Dallas          TX   75234



         In re: TZEW HoldCo LLC, et al.
         Case No. 20-10910                                                                                   Page 2 of 3
                                                            Case 20-10910-CSS                  Doc 339           Filed 06/26/20              Page 8 of 8
                                                                                                       Exhibit B
                                                                                                Core/2002 Service List
                                                                                               Served via First Class Mail

              Description                             CreditorName                   CreditorNoticeName                       Address1                 Address2   Address3        City    State     Zip
United States Department of Justice    United States Department of Justice                                          950 Pennsylvania Avenue, NW                              Washington   DC    20530-0001
US Attorneys Office for DE             US Attorney for Delaware               David C Weiss c/o Ellen Slights       1007 Orange St Ste 700        PO Box 2046                Wilmington   DE    19899-2046
Counsel to Cerberus Business Finance,
LLC, the DIP Agent, and Prepetition
Agent and to the Stalking Horse Bidder Young Conaway Stargatt & Taylor, LLP   Michael R Nestor, Robert F Poppiti Jr 1000 North King Street        Rodney Square              Wilmington   DE   19801




        In re: TZEW HoldCo LLC, et al.
        Case No. 20-10910                                                                             Page 3 of 3
